Citation Nr: 0027353	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-26 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for galactorrhea.

2.  Entitlement to service connection for a right scleral 
laceration.

3.  Entitlement to a compensable evaluation for laparoscopy 
scars.

4.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from March 1986 to June 1995.  
In July 1995, she claimed service connection for several 
disorders, including a laceration of the sclera of the right 
eye, fibrocystic breasts, laparoscopy scars, and torn 
ligaments of the left knee.  This appeal comes to the Board 
of Veterans' Appeals (Board), in part, from an October 1995 
rating decision by the Oakland, CA, Regional Office (RO), 
which granted service connection for laparoscopy scars and 
for a torn ligament of the left knee, assigning 
noncompensable evaluations, and denied service connection for 
a scleral laceration, fibrocystic breasts, tinnitus, and 
ovarian cysts.  The only issue from that decision now before 
the Board is the evaluation for laparoscopy scars.  This 
appeal also comes to the Board from a December 1996 rating 
decision by the Washington, DC, RO, which denied service 
connection for galactorrhea and for a scleral laceration, 
continued the noncompensable evaluation for the laparoscopy 
scars, and increased to 10 percent the evaluation for a left 
knee disorder.

In a September 1997 letter from her representative, the 
veteran claimed service connection for several disorders, and 
a January 2000 rating decision denied those claims.  In a 
March 2000 statement, her representative addressed, in 
addition to the issues on appeal, claims denied by the 
October 1995 rating decision as well as those denied by the 
January 2000 rating decision.  In June, the Washington RO 
contacted the representative, noted that the recent statement 
had addressed issues not on appeal, and invited submission of 
another, more relevant, statement.  In a July response, the 
representative declined the RO's invitation, and indicated 
that the March statement served as a "detailed history of 
the veteran's claims."

Upon review of its language, and of the representative's 
clarification as to its intent, we consider the March 
statement by the veteran's representative to be neither an 
application to reopen claims denied in October 1995 nor a 
Notice of Disagreement as to claims denied in January 2000.  
We take that position because doing so does not preclude the 
veteran from subsequently submitting new and material 
evidence and seeking to reopen claims denied in October 1995, 
because she still has time to file a Notice of Disagreement 
as to claims denied in January 2000, and because the 
veteran's representative has stated that, with regard to 
issues not on appeal, the March statement was meant only as a 
"detailed history of the veteran's claims."


FINDINGS OF FACT

1.  Claims for service connection for galactorrhea and for a 
right scleral laceration are not plausible under the law, as 
they are not accompanied by adequate supporting medical 
evidence.

2.  With regard to the increased-rating claims for 
laparoscopy scars and for a left knee disorder, all available 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

3.  The veteran has not complained that the laparoscopy scars 
have become symptomatic, and there are no clinical findings 
with regard thereto.

4.  The veteran's left knee disorder is manifested by 
complaints of a clicking sensation in the joint and pain 
along the medial aspect of the patella.  Clinical findings 
show mild tenderness along the medial aspect of the left 
patella, but no crepitus in the joint.


CONCLUSIONS OF LAW

1.  The claims for service connection for galactorrhea and 
for a right scleral laceration are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A compensable evaluation for laparoscopy scars is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, to include §§ 4.7, 4.10, 4.118, and Diagnostic Codes 
(DC) 7803 through 7805 (2000).



3.  The veteran's left knee disorder is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, to include §§ 4.7, 4.10, 4.71a, and DC 5256 
through 5263 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The veteran's service medical records include an October 1986 
consultation sheet indicating that she had been unsuccessful 
in attempting to become pregnant during the preceding three 
years.  She was referred to the infertility clinic, which 
noted, in a November 1986 record, a three-year history of 
secondary infertility.  We note that infertility is of two 
types:  primary infertility is that which occurs in persons 
who have not produced offspring; secondary infertility is 
that which occurs in persons who have.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 838 (28th ed. 1994).  The record noted that 
the veteran had given birth to a child eight years earlier, 
with delivery by cesarean section due to cephalopelvic 
disproportion, and had incurred complication by wound 
infection.  Surgical history also included an appendectomy, 
three months after the cesarean section, for a ruptured 
appendix.

Clinical evaluation revealed a small discharge from the 
breasts, and the possibility of galactorrhea was noted.  The 
vagina was pink, the cervix was without lesions, the adnexa 
were without masses, and that was confirmed by rectovaginal 
examination.  The uterus was said to have been anteverted, 
but the examiner also said it was of normal size, shape, and 
location.  The impression was secondary infertility.  The 
veteran underwent testing to determine serum levels of 
follicle-stimulating hormone, luteinizing hormone, 
progesterone, and prolactin.  Though results generally 
appeared to fall within the reference ranges, the records do 
not include an interpretation.



A January 1987 record noted that hysterosalpingography was 
within normal limits, so the veteran underwent a laparoscopic 
pelvic examination in February 1987 to further investigate 
infertility.  The operation report showed that two incisions 
were made to access the peritoneal cavity:  one incision, 1 
cm in length, was made in the umbilicus and the other, less 
than 1 cm, was made two fingerbreadths above the pubic 
symphysis.  The examination revealed normal pelvic anatomy.

On a November 1988 flight physical and reenlistment 
examination, the veteran reported that her health was 
excellent but that she was infertile.  The examiner noted a 
ten-year effort to become pregnant, that a February 1987 
laparoscopic pelvic examination had been normal, and that no 
"etiology" had been determined.  The veteran did not assert 
that scars from the 1987 laparoscopy were symptomatic.

A December 1989 consultation sheet noted galactorrhea of the 
right breast and an otherwise normal breast examination.  At 
the surgical clinic, the veteran gave a one-year history of 
discharge from the right nipple.  Currently, she complained 
of a discharge from the nipples, occasionally bloody, and 
occasional tenderness of the breasts.  Examination revealed 
bilateral nipple discharge and fibrocystic disease without 
masses.  Mammography was normal.  Laboratory tests showed 
serum levels of luteinizing hormone, follicle-stimulating 
hormone, prolactin, and thyroid-stimulating hormone, and the 
results appear to have been within reference ranges.  The 
diagnostic impression was fibrocystic disease with benign 
drainage.

April and May 1992 laboratory records indicate that, as part 
of a work-up for galactorrhea, the veteran underwent tests to 
determine serum levels of luteinizing hormone, follicle-
stimulating hormone, prolactin, T4 (total thyroxine), T3 
(total triiodothyronine), and thyroid-stimulating hormone.  
The results generally appear to have fallen within the 
reference ranges, but the records do not include an 
interpretation of them.  However, the prolactin report was 
formatted with additional information, similar to that now 
issued with prescription drugs, including:  
"Hyperprolactinemia is a common cause of infertility and 
gonadal disorders in men and women.  Prolactin levels are of 
interest in evaluation and management of patients with 
amenorrhea and galactorrhea."  Another laboratory record 
noted a three-plus-year history of bilateral galactorrhea 
that was frequently bloody.  Laboratory analysis showed that 
the discharge from the nipples consisted of a sparsely 
cellular proteinaceous fluid, with rare foamy histiocytes but 
no blood.

On a November 1993 treatment record, the veteran gave a 
history of breast discharge, right greater than left, 
occasionally bloody, usually not painful, for about two 
years.  She said that a family member, who was a doctor, had 
recommended a ductogram.  On examination, there were 
scattered fibrocystic changes, but the breasts were 
symmetric, and there were no skin changes, no masses, and no 
nodes.  The examiner also noted the previous work-up, 
including analysis of the discharge, two mammograms, and 
endocrine studies, all of which were said to be normal.  
Breast discharge was not noted, and the assessment was 
galactorrhea but with a normal examination.  In a subsequent 
note, the examiner reported a discussion with an 
endocrinologist, who suggested testing prolactin levels when 
galactorrhea was active, checking the breast discharge for 
fat, and performing surgery if bloody discharges persisted.  
The examiner also reported a discussion with a surgeon, who 
did not favor surgery but agreed to see the veteran if the 
endocrine work-up was negative and a bloody discharge 
persisted.

January 1994 service medical records show that the veteran 
had sustained a left knee injury in a skiing accident the day 
before.  She reported that she had been seen in a civilian 
hospital and told that X-rays showed no fracture.  She was 
referred for an orthopedic consultation, at which she 
reported that she hyperflexed her left knee.  She said her 
past medical history reflected good health.  Examination 
revealed effusion, medial joint line tenderness, and medial 
collateral ligament laxity.  Range of motion of the knee was 
from 0 to 80 degrees, and all other tests were guarded.  X-
rays showed effusion but no fractures.  The clinical 
assessment was medial collateral ligament sprain and "rule 
out" medial meniscus tear.  The veteran was referred to 
physical therapy.

During subsequent visits to the physical therapy clinic, the 
veteran reported that the knee injury was gradually 
resolving, but that pain persisted.  After a March 1994 
examination at the orthopedic clinic, the assessment was 
resolving medial collateral ligament sprain, medial meniscus 
tear, and anterior cruciate ligament sprain without 
instability.  Magnetic resonance imaging later that month 
showed increased signal from the posterior aspect of the 
lateral femoral condyle, raising the possibility of a bone 
contusion, and from the medial collateral ligament, 
consistent with disruption or sprain, but there was no other 
ligamentous abnormality and no meniscus tear.

At an April 1994 orthopedic examination, range of motion of 
the knee was from 0 to 140 degrees, but there was medial 
collateral ligament laxity, medial joint line tenderness with 
McMurray's, and tenderness to palpation of the medial plica.  
The assessment was resolving medial collateral ligament 
sprain, a possible medial meniscus tear, and a symptomatic 
medial plica synovialis.  The veteran was to be examined 
later and, if there was no improvement, consideration was to 
be given for an arthroscopic examination.

At a May 1994 examination for officer candidate school, the 
veteran reported that her health was excellent.  She did not 
claim that scars from the 1987 laparoscopy were symptomatic.  
The examiner noted an abdominal scar in the right lower 
quadrant and a transverse scar of the lower abdomen, but did 
not report that they were symptomatic, and did not even note 
the laparoscopy scars.  An examination of her breasts was 
within normal limits.

Clinical findings at June and November 1994 orthopedic 
examinations were essentially the same as those made in 
April.  Treatment alternatives were discussed, and the 
veteran elected arthroscopy.  A November 1994 operation 
report noted her January left knee hyperflexion injury, 
subsequent physical therapy, results of magnetic resonance 
imaging, and persistent pain along the medial aspect of the 
knee.  Arthroscopy revealed a hypertrophic medial plica, and 
grade II chondromalacia of the medial femoral condyle, but 
the remainder of the examination was normal.  The plica shelf 
was resected and the chondromalacia tissue was trimmed.  On 
examination at the end of November, there was residual pain, 
weakness, swelling, and limitation of motion.

At a January 1995 examination, the veteran reported 
continuing pain and difficulty with motion, but range of 
motion had improved, she was motivated, and she was 
continuing with prescribed exercises.

On a March 1995 separation examination, the veteran described 
her health as excellent, denied disability, and said she was 
not taking any medication.  She did not claim that the scars 
from the 1987 laparoscopy were symptomatic.  The examiner 
noted abdominal scars from a 1978 cesarean section and a 1978 
appendectomy, neither of which was disabling; the examiner 
did not enter any notation of the laparoscopy scars.  A 
mammogram was normal, as were the lower extremities.

On a June 1995 record, the veteran gave a four- or five-day 
history of irritation of the right eye.  Examination revealed 
a small "elevation" of the right sclera.  The diagnosis was 
probable resolving scleral laceration.

After her July 1995 claim was submitted, the veteran was 
scheduled for a number of VA examinations.  She reported for 
an August 1995 VA gynecologic examination, gave a history of 
fibrocystic breast disease and ovarian cysts, and refused to 
be examined.  She contended that tests conducted at the time 
of her separation from service documented her claims.  She 
also reported for an August audiologic examination.  However, 
she failed to report for a general medical examination, a 
mammary examination, and an eye examination.

An October 1995 rating decision granted service connection 
for torn left knee ligament and for laparoscopy scars and 
assigned noncompensable evaluations for each disability, and 
denied service connection for fibrocystic breast disease, 
ovarian cysts, a right scleral laceration, and tinnitus.  A 
November letter to the veteran transmitted the rating 
decision, advised her that additional evidence was needed 
with regard to the claims denied, and further advised her to 
submit any additional evidence she wished to have considered.

In a November 1995 statement, the veteran said she was 
willing to report for VA examinations.  Accordingly, the RO 
requested examinations, and several were scheduled in 
December.  However, late that month, the VA medical center 
advised the RO that the veteran had failed to report for 
examinations, and that she had moved to the Washington, DC, 
area.  In January 1996, the RO located the veteran in 
Columbia, Maryland, obtained her address, and sent her file 
to the Baltimore RO.  In April, a VA medical center canceled 
gynecologic, orthopedic, dermatologic, mammary, and eye 
examinations because the veteran failed to report for them.

A June 1996 Report of Contact, VA Form 119, noted telephonic 
contact with the veteran and her recent move from California.  
She denied receipt of notice of the VA examinations, and 
requested that they be rescheduled.  She was then living in 
Lorton, Virginia.  Later that month, she submitted a letter 
stating that she was willing to report for a VA examination.  
She said she was frustrated with VA, and complained that she 
had not seen a doctor in connection with her claims.

On an August 1996 record from the VA breast clinic, the 
examiner noted that the veteran had undergone bilateral 
breast augmentation in 1995; there was a history of bilateral 
galactorrhea and nipple bleeding.  Examination revealed 
surgical scars and other evidence of augmentation.  There was 
no dominant mass, lymph nodes were clear, nipples were within 
normal limits, and there was no discharge.  The plan called 
for an annual examination and repeat cytology if bleeding 
recurred.

At an August 1996 VA orthopedic examination, the veteran gave 
a history of a left knee injury followed by arthroscopy.  She 
complained of pain on the medial aspect of the patella, and a 
clicking sensation with movement, but denied swelling.  She 
said she took her weight off her left knee, could not walk in 
high heels, and could not ride a bicycle.  The examiner noted 
that gait was normal, that there was no swelling, deformity, 
or crepitus of either knee, and that range of motion of each 
knee was from 0 to 135 degrees.  However, there was some mild 
tenderness in the medial aspect of the left patella.  X-rays 
showed no significant osseous, joint, or soft tissue 
abnormality, and the impression was a normal radiographic 
study.  The diagnosis was left chondromalacia patellae.

At a September 1996 VA eye examination, the veteran gave a 
history of a right scleral laceration in 1995.  Her 
uncorrected visual acuity was 20/20 bilaterally.  Examination 
of the extraocular muscles failed to reveal evidence of 
double vision on either side.  Examinations of the anterior 
chamber and the interior were unremarkable bilaterally.  
Intraocular pressures were 12 bilaterally.  There was no 
evidence of a previous scleral laceration on either side.  
The impression was normal visual acuity and history of 
scleral laceration, with no current evidence of sequelae.  
The examiner noted that the examination appeared to be 
entirely normal.

In a September 1996 letter, the veteran contended that she 
had originally claimed service connection for fibrocystic 
breast disease, but should have claimed service connection 
for galactorrhea instead.  Galactorrhea is the excessive or 
spontaneous flow of milk or the persistent secretion of milk 
irrespective of nursing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
672 (28th ed. 1994).  She said she had a discharge from her 
breasts in service, and she enclosed what appeared to be a 
photocopy of a service department record, a form to which 
military medical personnel attach radiographic requests and 
reports, and the copy she enclosed appeared to show five such 
requests/reports.  This record is not included in the 
veteran's service medical records.  The four earlier records 
cannot be read, because the photocopy shows only the top 
record, but the top record was dated November 1990 and 
showed, as the reason for the request, serosanguineous 
discharge and fibrocystic disease.  The record was a 
mammography report that noted a very dense, somewhat nodular, 
parenchymal pattern bilaterally with no dominant mass or 
secondary sign of malignancy, all of which was said to be 
unchanged from a December 1989 examination performed for 
galactorrhea.

Also in the September 1996 letter, the veteran referred to 
the claim, denied by the October 1995 rating decision, for 
service connection for ovarian cysts.  She said that the 
cysts were discovered during a laparoscopy for secondary 
infertility, and that her claim for VA compensation should 
have included the laparoscopy.  She attached a copy of a 
February 1987 service medical record, the original of which 
is in the file, showing that she underwent a diagnostic 
laparoscopy for secondary infertility.

As indicated above, the December 1996 rating decision denied 
service connection for galactorrhea and a scleral laceration, 
continued the noncompensable evaluation for laparoscopy 
scars, and increased to 10 percent the evaluation for the 
left knee disorder.


In her September 1997 Substantive Appeal, VA Form 9, the 
veteran contended that, with regard to galactorrhea, she had 
copies of her service medical records that were not included 
in her claims folder, and that those records documented 
constant pain and intermittent fluid discharge.  With regard 
to the claim for service connection for a scleral laceration, 
she contended that she had a scar on the sclera that should 
be service connected.  She also addressed claims denied in 
October 1995, complained that the December 1996 rating 
decision did not address them, and contended that she should 
be allowed to appeal the denial of those claims.  She 
requested a hearing.

An 8 February 1999 letter advised the veteran that the 
hearing she requested would be convened on 4 March.  A 
deferred rating decision dated 15 March 1999 noted that the 
veteran had failed to report for her hearing.  A letter dated 
24 March 1999 advised the veteran to submit any evidence she 
had regarding a scleral laceration and galactorrhea.  A 
Supplemental Statement of the Case dated 28 June 1999 noted 
that the veteran had failed to respond to the March letter.

As noted above, the veteran's representative submitted a 
statement in March 2000 that addressed a number of issues, 
several of which are not before the Board.  With regard to 
the claim for service connection for galactorrhea, he cited a 
6 September 1996 VA examination wherein "the veteran was 
again diagnosed with the bleeding nipples and positive for 
galactorrhea."  We are unable to find any such record in the 
claims file.  There is the August 1996 VA outpatient 
treatment record, noted above, reflecting examination of the 
veteran's breasts; the file also includes the report of a 3 
September 1996 VA gynecologic examination, but the veteran's 
breasts were not examined on that occasion, and neither 
history, findings, nor diagnoses were recorded with regard 
thereto.  The representative's statement referred to an April 
1995 service medical record of a scleral laceration.  
However, there is no such record in the file, and we are 
unable to find a record, dated earlier than June 1995, that 
refers to a scleral laceration.  The statement did note that 
the September 1996 VA examination found no sequelae of a 
scleral laceration.  With regard to the veteran's left knee, 
the statement merely noted the November 1994 arthroscopy.  
The statement did not contend that the veteran's laparoscopy 
scars were symptomatic and, in fact, did not refer to the 
laparoscopy scars at all.

Analysis

Service-connection claims

With regard to the claims for service connection for 
galactorrhea and a scleral laceration, the Board notes that 
service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, VA 
has the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 
Vet.App. 359, 365 (1995).  If that burden is not met, the 
duty to assist pursuant to 38 U.S.C.A. § 5107(a) does not 
attach.  Morton v. West, 12 Vet.App. 477, 480-1 (1999), 
request for en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), citing Grivois v. Brown, 6 Vet.App. 136, 
139 (1994); Anderson v. Brown, 9 Vet.App. 542, 546 (1996).

Indeed, if the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).  Further, the Court of Appeals for 
Veterans Claims (Court) has made it clear that it is error 
for the Board to proceed to the merits of a claim that is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  
Thus, the threshold question in any case is whether the 
claimant has submitted sufficient evidence to present a well-
grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, ___ F.3d ___, No. 99-7108 (Fed. Cir. July 26, 2000); 
Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In 
addition, the requisite link between current disability and 
injury or disease incurred or aggravated in service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that shows that the veteran incurred a 
chronic disorder in service and currently has the same 
chronic disorder, or by evidence that symptoms attributable 
to an injury or disease noted in service continued from then 
to the present.  Savage v. Gober, 10 Vet.App. 488, 498 
(1997); 38 C.F.R. § 3.303(b).

With regard to the claim for service connection for 
galactorrhea, her representative contended, in the March 2000 
statement, that the veteran's September 1996 letter 
constituted a formal Notice of Disagreement (NOD) with a 
denial of service connection for galactorrhea.  However, the 
rating decision that denied service connection for 
galactorrhea was not issued until December 1996, more than 
three months after the receipt of her September 1996 letter.  
Clearly, the September 1996 letter could not be an NOD with 
respect to a decision that had not yet been issued, but that 
matters not, since the issue of service connection for 
galactorrhea is before us on appeal.

The evidence favorable to the claim for service connection 
for galactorrhea begins with a November 1986 examination by 
the infertility clinic.  The veteran did not there give a 
history of galactorrhea, but the examiner noted a small 
discharge from the breasts that suggested it.  In December 
1989, she gave a one-year history of a discharge from the 
right nipple, there was then a discharge from both, and 
efforts were made to determine the cause.  In 1992, she 
apparently complained of a breast discharge, because she 
underwent a work-up for galactorrhea.  It does not appear 
that a cause for her condition was ever found.  That is the 
evidence favorable to the claim, but we must look further, 
Hickson, supra, to the contrary notwithstanding, because, as 
mentioned above, a primary requirement of well-groundedness 
is that there must be a present (not just a history of) 
disability.

In November 1993, the veteran gave a two-year history of 
bilateral breast discharge, right greater than left, but 
there was then no breast discharge, and the examination was 
normal.  In addition, at a May 1994 examination, her breasts 
were found to be within normal limits.  Finally, galactorrhea 
was not found by the VA breast clinic in August 1996.  (In 
his March 2000 statement, the veteran's representative cited 
a 6 September 1996 VA examination that noted a bloody 
discharge from the nipples and diagnosed galactorrhea.  We 
have not found a report of that examination but, if there is 
such a report, it would constitute grounds for 
reconsideration of this decision.)  Thus, there is no medical 
evidence in the record before us to show that the veteran 
currently has galactorrhea, or that she has had it at any 
time since the November 1993 examination.  In the absence of 
medical evidence of a current disability, the claim is not 
well grounded.  Morton, Grivois, Anderson, Murphy, Lathan, 
supra.

Service connection for a scleral laceration was denied in 
October 1995, and the veteran did not appeal that decision.  
A decision by the RO is final and binding on all VA field 
offices as to conclusions reached therein based upon the 
evidence of record at the time notification of the decision 
is mailed to the claimant.  38 C.F.R. § 3.104(a).  A final 
and binding RO decision cannot be changed on the same factual 
basis except by duly constituted appellate authorities or 
pursuant to 38 C.F.R. § 3.105, a provision not relevant here.  
Id.  Since the veteran did not appeal the October 1995 rating 
decision, it could not be changed on the same factual basis.  
Further, she did not raise her service-connection eye claim 
before the December 1996 rating decision, so it is not 
entirely clear how that issue made it into the decision.

In any event, VA eye examinations had been scheduled and, in 
September 1996, the veteran was afforded one.  The RO may 
have perceived the report of that examination as an informal 
service-connection claim.  See 38 C.F.R. § 3.157.  On the 
other hand, the RO may have perceived the examination report 
as new and material evidence, i.e., a new factual basis, that 
could warrant reopening the claim denied in October 1995.  
See 38 C.F.R. § 3.156.  In either event, the December 1996 
rating decision denied service connection for a scleral 
laceration, and the veteran expressed disagreement with the 
decision in a March 1997 letter from her representative.

The same analysis set forth above, with regard to the claim 
for service connection for galactorrhea, applies to the claim 
for service connection for a scleral laceration.  On the June 
1995 service medical record, where the veteran gave a four- 
or five-day history of irritation of the right eye, the 
diagnosis was probable resolving scleral laceration.  
However, no residuals of scleral laceration were found during 
a September 1996 VA eye examination.  In the absence of 
evidence of current disability, the claim is not well 
grounded.  Morton, Grivois, Anderson, Murphy, Lathan, supra.

The veteran appears to labor under the notion, as suggested 
by her September 1997 Substantive Appeal, that she is 
entitled to service connection simply because she manifested 
a disease or sustained an injury in service.  That, however, 
is not the law.  In a similar case, the Court said:  

[The veteran] apparently is of the belief 
that he is entitled to some sort of 
benefit simply because he had a disease 
or injury while on active service.  That, 
of course, is mistaken.  Congress 
specifically limits 


entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in disability.

(Emphasis in the original.)  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  Service connection is granted, not 
for disease or injury incurred in service, but for current 
disability resulting from disease or injury incurred in 
service.  Caluza, Epps, Winters, supra.

Finally, in her September 1997 Substantive Appeal, the 
veteran referred, somewhat cryptically, to service medical 
records in her possession that substantiated some of her 
claims.  Indeed, with her September 1996 letter, she 
submitted a photocopy of a service medical record of a 
November 1990 mammogram with, apparently, other radiographic 
reports layered beneath it.  She may have shown other such 
records to her representative.  In any event, the RO has 
solicited evidence in her possession, but she has not 
submitted any in response.

Increased Rating Issues

The October 1995 rating decision granted service connection 
for scars, and assigned a noncompensable evaluation, on the 
basis of service medical records that showed a February 1987 
laparoscopy.  In a September 1996 letter, the veteran said 
that she should have claimed, on her original July 1995 claim 
form, service connection for "laparoscopy for secondary 
infertility" rather than "status post laparoscopy with 
scars."  For VA compensation purposes, the reason for the 
laparoscopy is of no consequence but, as indicated above, the 
consequences are.  That is, service connection is not granted 
for disease or injury incurred in service; it is granted for 
disability resulting from disease or injury incurred in 
service.  Accordingly, we are unable to see what practical 
difference would have resulted from different terminology on 
the veteran's original claim, so her purpose in writing the 
September 1996 letter is not clear.


We do not believe that she intended the September 1996 letter 
to be a claim for service connection for the laparoscopy 
itself.  A laparoscopy is merely a diagnostic procedure; it 
is not a disability, and we are unable to see how she could 
be service connected for simply the fact that she underwent 
the laparoscopy.  However, residuals of a laparoscopy, 
including scars, can be service connected.

Her representative contended, in the March 2000 statement, 
that the September 1996 letter constituted a Notice of 
Disagreement (NOD) as to a rating decision that denied 
service connection for infertility.  However, there is no 
rating decision in this file that denied service connection 
for infertility.  In fact, the veteran has not claimed 
service connection for infertility, and we are certain that 
she did not intend the September 1996 letter to be such a 
claim.  Our certainty is based upon evidence, specifically 
the history she gave on the October 1986 consultation sheet 
prepared eight months after she entered service, that shows 
that she had tried during the preceding three years to become 
pregnant.  Thus, infertility, if, indeed, she was infertile, 
preexisted service.  The only way that service connection can 
be granted for a preexisting condition is by showing that it 
was aggravated in service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  It is difficult to imagine one who is 
infertile becoming more so in service.  The fact is, however, 
that the veteran's service medical records do not show that 
infertility was ever established.

The RO may have perceived the veteran's September 1996 letter 
to be a claim for an increased rating for laparoscopy scars.  
Thus, the December 1996 rating decision denied the claim.  
However, the veteran's letter was submitted during the appeal 
period for the October 1995 rating decision and, arguably, 
expressed disagreement with that rating decision, so we 
perceive the letter to be an NOD.

Appellate review is initiated by a Notice of Disagreement.  
38 U.S.C.A. § 7105(a).  An NOD is written disagreement with 
an adjudicative decision, and it must be filed with the RO 
within one year of the date that notification of the decision 
was mailed to the claimant.  38 U.S.C.A. § 7105(b); 38 C.F.R. 
§ 20.201.  The regulation provides that an NOD must reflect a 
"desire for appellate review," in addition to an expression 
of disagreement, but that provision has been held invalid on 
the ground that it exceeds the requirements of the statute.  
Gallegos v. Gober, ___ Vet.App. ___, No. 99-106 (Aug. 11, 
2000).  In sum, since we find that the veteran's September 
1996 letter constituted an NOD as to the portion of the 
October 1995 rating decision that granted service connection 
for laparoscopy scars and assigned a noncompensable 
evaluation, it is that portion of that rating decision which 
is now on appeal.

Where, as here, the veteran disagrees with the initial 
evaluation assigned by the grant of service connection, 
adjudicators must consider all of the evidence of record 
relating to the service-connected disability, because 
separate, or staged, ratings can be assigned for separate 
periods of time during the period of service connection.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).

The law provides that the basis of a disability evaluation is 
the ability of the body as a whole, or of a system or organ 
of the body, to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  The VA 
Schedule for Rating Disabilities, Part 4 of title 38 of the 
Code of Federal Regulations, identifies various disabilities 
by separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria which are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The rating criteria for scars provide that, for scars not 
attributable to burns, or located elsewhere than on the head, 
face, or neck, a 10 percent evaluation is warranted if they 
are poorly nourished with repeated ulceration or if they are 
tender and painful by objective demonstration.  See 38 C.F.R. 
§ 4.118 and DC 7803 and 7804.  Otherwise, scars are 
evaluated, under the provisions of DC 7805, on the basis of 
limitation of function of the part affected.  When the 
criteria for a compensable evaluation are not met, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.31.

Turning now to the evidence regarding laparoscopy scars, we 
note that records of the February 1987 laparoscopy reported a 
1-cm incision in the umbilicus and a smaller incision just 
above the pubic symphysis.  The scars from those two 
incisions joined two others on the veteran's abdomen, one of 
which resulted from a 1978 cesarean section, complicated by 
wound infection, and the other of which resulted from a 1978 
appendectomy.  The veteran remained in service for several 
years after the laparoscopy was performed, was examined 
several times during those years, and never reported that the 
laparoscopy scars had become symptomatic or that they, in any 
way, limited her abdominal function.

On the basis of those records, the October 1995 rating 
decision granted service connection for the laparoscopy scars 
and assigned a noncompensable evaluation.  The veteran has 
not presented evidence of a material change in disability 
attributable to the scars.  Indeed, she did not assert, in 
her July 1995 claim, and has not asserted to date, that the 
scars were ever symptomatic or that they ever limited 
abdominal function.  Though the scars from the 1978 
appendectomy and cesarean section have been noted by 
examiners, the laparoscopy scars have not.  Therefore, in the 
absence of evidence that the laparoscopy scars have become 
symptomatic, or that they have somehow affected abdominal 
function, a compensable evaluation is not warranted.

With regard to the evaluation for the veteran's left knee 
disorder, entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, so it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  38 C.F.R. § 4.40.  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45.

The veteran was afforded a VA orthopedic examination in 
August 1996, and was diagnosed with left chondromalacia 
patellae.  VA has not established a diagnostic code for that 
disorder but, when an unlisted condition is encountered, it 
may be evaluated under the rating criteria for a disorder in 
which the anatomical location, the functions affected, and 
the symptomatology, are closely related and analogous.  
38 C.F.R. § 4.20.  The decision as to which diagnostic code 
is most appropriate in a given case is one for VA 
adjudicators.  Bierman v. Brown, 6 Vet.App. 125 (1994); Butts 
v. Brown, 5 Vet.App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
fully explained.  Lendenmann v. Principi, 3 Vet.App. 345 
(1992).  Further, when the medical evidence is such that 
reasonable arguments may be made for rating a disability 
under more than one diagnostic code, adjudicators must weigh 
the evidence and make an informed choice as to which 
diagnostic code is most appropriate.  Brady v. Brown, 4 
Vet.App. 203, 206 (1993).  Finally, multiple ratings cannot 
be assigned for the same disability under multiple diagnostic 
codes, as that would constitute "pyramiding" and is 
precluded.  Id.; 38 C.F.R. § 4.14.  We will review all of the 
diagnostic codes established for knee disorders to determine 
whether a greater evaluation can be assigned under the rating 
criteria for any one of them.

First, however, we must look to the manifestations of the 
veteran's disability.  The report of the August 1996 
examination shows that her gait was normal, the left knee was 
neither swollen nor deformed, there was no crepitus, and 
range of motion showed flexion to 135 degrees.  An 
examination of the right knee produced the same findings.  
However, there was mild tenderness of the medial aspect of 
the left patella, and it appears that tenderness was the only 
manifestation of the veteran's left knee disability.

Turning now to the rating criteria of the applicable 
diagnostic codes, we find that the veteran's left knee did 
not exhibit limitation of motion or hyperextension, so 
compensable evaluations are not warranted under the 
provisions of DC 5260, for limitation of flexion, or DC 5261, 
for limitation of extension, or DC 5256, for ankylosis of the 
knee, or DC 5263, for genu recurvatum.  Ankylosis is 
immobility of a joint due to injury, disease, or surgery.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).  Genu 
recurvatum is hyperextension of the knee.  Id. at 687.  The 
veteran has not sustained fractures of the bones of the lower 
legs, the tibia and fibula, so compensable evaluations are 
not warranted under the provisions of DC 5262, for impairment 
of those bones, as that diagnostic code contemplates 
inadequate healing of fractures.  Cartilage has not been 
removed from the veteran's knee, so a compensable evaluation 
is not warranted under the provisions of DC 5259, applicable 
when a knee becomes symptomatic following surgical removal of 
cartilage.  There is no evidence of frequent episodes of 
pain, locking, and effusion into the joint, so a compensable 
evaluation is not warranted under the provisions of DC 5258, 
dislocated cartilage.  Finally, laxity, or instability, of 
the knee joint was not shown on examination, so a compensable 
evaluation is not warranted, in spite of the fact that one 
was assigned, under the provisions of DC 5257, for other 
impairment of the knee, as that diagnostic code contemplates 
lateral instability or recurrent subluxation.  After applying 
the law to the facts of this case, it is clear that an 
evaluation greater than 10 percent is not warranted for the 
veteran's left knee disorder.

As an afternote, we observe that, in July 1995, the veteran 
claimed service connection for ovarian cysts.  That claim was 
denied by the October 1995 rating decision which the veteran 
did not appeal, and the issue is therefore not before us.  
However, she referred to ovarian cysts in her September 1997 
Substantive Appeal.  In view of the finding, by the February 
1987 laparoscopic examination of her ovaries, of follicular 
cysts, accompanied by the diagnosis of normal pelvic anatomy, 
the veteran may wish to consult with her physician as to 
whether such cysts do or do not represent evidence of a 
gynecologic disorder.


ORDER

Entitlement to service connection for galactorrhea is denied.

Entitlement to service connection for a right scleral 
laceration is denied.

Entitlement to an increased (compensable) rating for 
laparoscopy scars is denied.

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling, is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 

